Exhibit 10.1

         
 
      (RBS LOGO) [b72632atb7263201.gif]
 
       
To:
  Arlington Tankers Ltd
Contest Ltd, Concept Ltd, Consul Ltd
   
 
  Concord Ltd, Compatriot Ltd, Companion Ltd
Victory Ltd and Vison Ltd
each of Hayward Building
22 Bermudian Road
Hamilton
HM11
Bermuda   Global Banking & Markets
5-10 Great Tower Street
6th Floor
London EC3P 3HX
Telephone: + 44 (0) 207 085 5000
Facsimile: + 44 (0) 207 085 7130
www.rbs.com/gbm
 
       
 
  Fax No.: +1 441 292 4258
Attn: Grant Gibbons    
 
       
cc:
  Arlington Tankers LLC
191 Post Road
Westport
CT068 80 USA    
 
       
 
  Fax No.: +1 203 221 2763
Attn: Ed Terino    

5 August 2008
Dear Sirs
Loan Agreement dated 12 December 2005 (the “Loan Agreement”) made between
Arlington Tankers Ltd as Borrower and The Royal Bank of Scotland plc as Lender
relating to a loan facility of US$229,500,000
You have advised us that you have entered into an exclusivity arrangement with
General Maritime Corporation (“GMC”) for the merger of the Borrower and GMC (the
“Merger”) with ownership of the combined entities split 27%:73% between the
Borrower’s current shareholders and the current shareholders of GMC
respectively.
You have requested our approval to the Merger and to the Change of Control
arising from the Merger as required under Clause 19.1(k) of the Loan Agreement.
We write to record our consent to the Merger and the said Change of Control
subject to the following conditions: -

1   confirmation by the Borrower and the Guarantors of the terms of this letter
by the Borrower and the Guarantors signing the acknowledgement at the foot of
this letter and returning the same to us by no later than 8 August 2008 together
with such evidence as we may require in relation to the due authorisation and
execution by the Borrower and the Guarantors of this letter.   2   there is no
further Change of Control following the implementation of the Merger without our
prior written consent.   3   with effect from the end of the current Interest
Period (being 30 September 2008) the Margin shall be increased to 1.25% per
annum.   4   upon signing the acceptance of this letter below the Borrower shall
pay to ourselves a fee of US$344,250 (being 0.15% of the current outstanding
amount of the Loan)   5   in the event that any prepayment of the Loan is made
under Clause 7.5 of the Loan Agreement within a 2 year period following the date
of your signing the acceptance of





--------------------------------------------------------------------------------



 



    this letter below the Borrower shall pay to us on such prepayment a
prepayment fee in the amount of 1% of the amount prepaid (unless such prepayment
fee is waived at our absolute discretion).   6   the Borrower and the other
relevant Security Parties shall enter into such documentation supplemental to
the Loan Agreement and the other Finance Documents as the Lender may reasonably
require to modify the terms of the Loan Agreement and the other Finance
Documents to reflect the consequential changes to the Group upon the
implementation of the Merger.   7   the Borrower shall reimburse to us on demand
all costs, fees and expenses and Taxes thereon incurred by us in connection with
the preparation and execution of this letter and in connection with the
implementation of the supplemental documentation referred to at 6 above.

This letter shall constitute a Finance Document for the purposes of the Loan
Agreement.
Save for the amendments referred to in this letter, the terms of the Loan
Agreement and the Finance Documents shall remain unchanged and in full force and
effect.
Words and expressions defined in the Loan Agreement shall have the same meaning
when used in this letter.
The provisions of Clause 30 (law and jurisdiction) of the Loan Agreement shall
apply to this letter as if incorporated herein with the logical changes.
Yours faithfully

         
/s/ Christopher Patrick
 
for and on behalf of
       
The Royal Bank of Scotland plc
       

accepted and agreed this 25 day of September 2008

         
/s/ Edward Terino
 
for and on behalf of
Arlington Tankers Ltd
       
 
       
/s/ Edward Terino
 
for and on behalf of
Contest Ltd
       
 
       
/s/ Edward Terino
 
for and on behalf of
Concept Ltd
       
 
       

2



--------------------------------------------------------------------------------



 



         
/s/ Edward Terino
 
for and on behalf of
Consul Ltd
       
 
       
/s/ Edward Terino
 
for and on behalf of
Concord Ltd
       
 
       
/s/ Edward Terino
 
for and on behalf of
Compatriot Ltd
       
 
       
/s/ Edward Terino
 
for and on behalf of
Companion Ltd
       
 
       
/s/ Edward Terino
 
for and on behalf of
Victory Ltd
       
 
       
/s/ Edward Terino
 
for and on behalf of
Vision Ltd
       

3



--------------------------------------------------------------------------------



 



     
 
  (RBS LOGO) [b72632atb7263201.gif]
2 September 2008
   



Arlington Tankers Ltd
Contest Ltd, Concept Ltd, Consul Ltd
Concord Ltd, Compatriot Ltd, Companion Ltd
Victory Ltd and Vision Ltd
each of Hayward Building
22 Bermudian Road
Hamilton
HM11
Bermuda
  Global Banking & Markets
Shipping Business Centre
5-10 Great Tower Street
London EC3P 3HX
Telephone: +44 (0)20 7833 2121
Facsimile: +44 (0)20 7085 7134

www.rbs.com/gbm

Attn: Grant Gibbons
cc Arlington Tankers LLC
191 Post Road
Westport
CT068 80 USA
Attn: Ed Terino
Dear Sirs
Loan Agreement dated 12 December 2005 (the “Loan Agreement”) made between
Arlington Tankers Ltd as Borrower and The Royal Bank of Scotland plc as Lender
relating to a loan facility of US$229,500,000
We refer to our letter dated 5 August 2008 and condition 1 contained therein.
Please accept this letter as our confirmation that we agree to extend the date
for the signing of the acknowledgement to no later than 12 September 2008.
All other terms and conditions referred to in the 5 August 2008 letter remain
unchanged.
Yours faithfully
/s/ Christopher Patrick
 
Christopher Patrick
Director, Ship Finance Portfolio Management
Shipping Business Centre
Direct tel: +44 207 085 7022   Direct fax: +44 207 085 7142
Email: christopher.patrick@rbs.com
The Royal Bank of Scotland plc. Registered in Scotland No. 90312. Registered
Office. 36 St Andrew Square, Edinburgh EH2 2YB.
Authorised and regulated by the Financial Services Authority
The Royal Bank of Scotland plc is an authorised agent of ABN AMRO Bank N. V.

 



--------------------------------------------------------------------------------



 



     
 
  (RBS LOGO) [b72632atb7263201.gif]
23 September 2008
   



Arlington Tankers Ltd
Contest Ltd, Concept Ltd, Consul Ltd
Concord Ltd, Compatriot Ltd, Companion Ltd
Victory Ltd and Vision Ltd
each of Hayward Building
22 Bermudian Road
Hamilton
HM 11
Bermuda
  Global Banking & Markets
Shipping Business Centre
5-10 Great Tower Street
London EC3P 3HX
Telephone: +44 (0)20 7833 2121
Facsimile: +44 (0)20 7085 7134

www.rbs.com/gbm

Attn: Grant Gibbons
cc Arlington Tankers LLC
191 Post Road
Westport
CT068 80 USA
Attn: Ed Terino
Dear Sirs
Loan Agreement dated 12 December 2005 (the “Loan Agreement”) made between
Arlington Tankers Ltd as Borrower and The Royal Bank of Scotland plc as Lender
relating to a loan facility of US$229,500,000
We refer to our letters dated 5 August 2008 and 2 September 2008 and condition 1
contained therein. Please accept this letter as our confirmation that we agree
to extend the date for the signing of the acknowledgement to no later than 26
September 2008.
Additionally, in relation to points 2 to 6 contained in our letter dated 5
August 2008 please note that they will become effective upon closing of the
Merger.
All other terms and conditions referred to in the 5 August 2008 letter remain
unchanged.
Yours faithfully
/s/ Christopher Patrick
 
Christopher Patrick
Director, Ship Finance Portfolio Management
Shipping Business Centre
Direct tel: +44 207 085 7022   Direct fax: +44 207 085 7142
Email: christopher.patrick@rbs.com
The Royal Bank of Scotland plc. Registered in Scotland No. 90312. Registered
Office. 36 St Andrew Square, Edinburgh EH2 2YB.
Authorised and regulated by the Financial Services Authority
The Royal Bank of Scotland plc is an authorised agent of ABN AMRO Bank N.V.

 